IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT


                           No. 00-30039
                         Summary Calendar




PACIFIC INSURANCE COMPANY, Limited,
                                           Plaintiff-Counter-
                                           Defendant - Appellee,

                               versus

LOUISIANA AUTOMOBILE DEALERS
ASSOCIATION, INC.; ET AL
                                           Defendants,

LOUISIANA AUTOMOBILE DEALERS
ASSOCIATION, INC.; ROBERT C.
ISRAEL,
                                           Defendants   -   Counter-
                                           Claimants - Appellants.


          Appeal from the United States District Court
              for the Middle District of Louisiana
                           (97-CV-676)

                           July 12, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Louisiana Automobile Dealers Association, Inc. (“LADA”)

appeals the district court’s 54(b) grant of summary judgment in

favor of LADA’s insurer, Pacific Insurance Company, Ltd., that




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Pacific was not required to defend or indemnify LADA regarding two

class actions filed against LADA.

     Having considered the arguments of the parties and the opinion

of the district court, we affirm the district court’s conclusion

that Pacific had no duty to provide coverage because the LADA

failed to give notice of the claims, a condition precedent to

coverage in the policy, for two years.           We are unpersuaded by

LADA’s   arguments   that   the   failure   to   give   notice   is   not

controlling: we find no meaningful distinction between a “named

insured” and an “insured” for purposes of the notice requirement;

Pacific need not demonstrate prejudice under the circumstances

here; and no claims were brought against LADA’s officers and

directors that would require coverage.

     AFFIRMED.




                                   2